Citation Nr: 1122831	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-31 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of educational assistance benefits under the Selected Reserve Educational Assistance Program (REAP or Chapter 1606) in the amount of $5,948.96.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel










INTRODUCTION

The Veteran has unverified active service from December 8, 1999, to May 10, 2000; and from February 3, 2003, to July 30, 3003, with additional unverified inactive and reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's request for waiver of recovery of an overpayment of VA educational assistance benefits.


FINDINGS OF FACT

1.  The overpayment of education benefits in the calculated amount of $5,948.96 was not due to the Veteran's fraud, misrepresentation, or bad faith.

2.  The failure of the Government to insist upon its right to repayment of the assessed overpayment indebtedness would result in unjust enrichment of the Veteran, inasmuch as she accepted benefits to which she was not entitled.

3.  The Veteran did not change her position to her detriment and recovery of the overpayment would not deprive her of basic necessities.

4.  The collection of the indebtedness would not defeat the purpose of the education benefit program, or otherwise be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of education benefits would not be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.961, 1.962, 1.963, 1.965 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the provisions relating to notice and development found in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the appellant has had a fair opportunity to present arguments and evidence in support of her request for a waiver, to include submission of an August 2008 Financial Status Report regarding her ability to repay the debt owed. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.   

The Board notes here that a letter informing the Veteran of the overpayment in the first instance is not of record.  Instead, a March 2011 letter to another Veteran, informing him of his overpayment, was associated with the claims file.  While the original letter informing the Veteran of her overpayment is not of record, of record is the Veteran's August 2008 request for a waiver of her overpayment.  Thus, it follows that the Veteran could not have requested a waiver of overpayment if she had not been informed of such.  In fact, in her August 2008 letter, the Veteran asserted that she recently learned that she had been receiving VA education benefits to which she was not eligible and consequently owed VA almost six thousand dollars.  It is clear to the Board that the Veteran was informed of the amount of the overpayment, and the reason for such, her ineligibility for education benefits already paid by VA.  

By a September 2008 decision, the Veteran's request for waiver of overpayment was denied and she filed a timely Notice of Disagreement (NOD) to the same in December 2009.  The RO issued a Statement of Case (SOC) in August 2010 and the Veteran perfected her appeal in October 2010.  Based on the foregoing, the Board finds that by the Veteran's demonstrated knowledge of the presumed contents of such original notification letter informing the Veteran of her overpayment, the absence of such letter in the claims file does not preclude the Board from adjudicating the current appeal.  The Board notes here, as discussed below, that the Veteran does not assert that the amount of the overpayment or the reasons for such is incorrect.  In essence, she does not argue the validity of the debt, only that she should not be held liable for the repayment of the debt.  The jurisdictional documents related to the issue perfected, waiver of overpayment of debt, including the Veteran's August 2008 claim, the September 2008 decision, the December 2009 NOD, the August 2010 SOC, and the October 2010 Substantive Appeal, are indeed associated with the claims file.   

The law precludes waiver of recovery of such an overpayment where fraud, misrepresentation, or bad faith is found to exist.  38 U.S.C.A. § 5302.  Such elements contemplate a willful failure to report information with the intent to obtain unentitled benefits.  The Board's review of the record reflects that the RO has resolved this question in favor of the Veteran, finding, in essence, that her actions did not represent the intentional behavior to obtain Government benefits to which she was not entitled, which is necessary for a finding of fraud, misrepresentation or bad faith.  The Board agrees with that preliminary finding.  Therefore, there is no statutory bar to waiver of recovery of the overpayment.

Thus, the question before the Board is whether recovery of the indebtedness would be against equity and good conscience, in which case recovery of the overpayment may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing faults of the debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; and (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

The Board has carefully reviewed the entire record, in light of the Veteran's contentions and the applicable law and regulations, and finds that recovery of the overpayment of education benefits would not be against equity and good conscience.

In particular, as discussed in detail at the time of the RO's September 2008 decision and August 2010 SOC, the evidence of record demonstrates that the Veteran's school attendance was verified and she was paid education benefits for the Spring academic terms in 2004, 2005, 2006, and 2007; as well as the Summer and Fall academic terms in 2007.  The Department of Defense (DOD) terminated the Veteran's education benefits, effective January 4, 2006, on the basis that as a member of the Individual Ready Reserve (IRR), she was not entitled to such.  DOD informed VA of such ineligibility in January 2008.  The RO thus terminated the Veteran's education benefits retroactive from January 2006 through December 2007, resulting in an overpayment of $5,948.96.

It is significant that the validity of the debt is not at issue in the current appeal.  The Veteran has not disagreed with the amount that VA calculated to represent the overpayment.  She stated, in her August 2008 letter, that she learned that she had been receiving VA education benefits to which she was not eligible and consequently owed VA almost six thousand dollars.  By her statements made during the appellate period, it is clear to the Board that the Veteran asserts entitlement to a waiver of overpayment of education benefits on the basis that she believed, based on her understanding of the information she received from DOD and VA, that she was indeed entitled to education benefits during her service in the IRR.  

The Board notes that DOD's notification to VA that the Veteran was ineligible for education benefits was not timely, as such was sent two years subsequent to the date upon which DOD made its determination.  However, DOD and VA are distinct entities and there is no evidence that VA failed to act in a timely manner on the notification it received from DOD in January 2008.  It is clear by the Veteran's statements made during the appellate period, and by the payments made by VA, that both the Veteran and VA were unaware that the Veteran was indeed ineligible for education benefits as of January 4, 2006.  Thus, the Board finds that in balancing of faults, there is no appreciable difference in fault by VA versus fault by the Veteran under the circumstances of this case.  38 C.F.R. § 1.965(a)(1-2).

The Board next notes that the failure of the Government to insist upon its right to repayment of this debt would result in the Veteran's unjust enrichment at the expense of the Government, and that, in this case she did not, according to the available record, change her position to her detriment as a result of the award.  38 C.F.R. § 1.965(a)(5-6).  In essence, the Veteran received $5,948.96 to which she was not entitled, and did not, in relying upon the amount received, act against her own interest with respect to any unrelated opportunity or obligation.  

With respect to whether recovery of the overpayment from the Veteran would result in undue financial hardship, the Board notes that, as reported in the Veteran's August 2008 Financial Status Report, she listed less income than expenses on a monthly basis, and assets to include $1,000.00 in the bank for emergencies and a late-model vehicle on which she made monthly payments.  It is clear to the Board that the Veteran has limited financial resources.  The RO noted, in its September 2008 decision, that many of the Veteran's expenses represent consumer debt, and based on the Veteran's age and income potential for the next 3 to 5 years, collection of the debt would not deprive her of the basic necessities.  The Board emphasizes that after taking care of basic necessities such as shelter and food, the Veteran is expected to accord a debt to VA the same regard given to any other debt.  It is significant that the Government is not seeking immediate payment of the entire amount owed.  Based on the foregoing, evidence that the Veteran is able to pay monthly installments of the amount owed, as she does her other expenses, the Board finds that repayment of the Government debt would not deprive the Veteran, or her family, the basic necessities of life.  38 C.F.R. § 1.965(a)(3).

Further, the Board finds that recovery of the overpayment would not nullify the objective for which the VA benefits were intended.  Specifically, the purpose of Chapter 1606 educational assistance is to encourage membership in units of the Selected Reserve.  10 U.S.C.A. § 16131(a) (West 2002 & Supp. 2010); 38 C.F.R.     § 21.7500 (2010).  To recover the overpayment would not negate the fact that the Veteran was indeed provided education benefits for each academic term during which she was deemed eligible.  38 C.F.R. § 1.965(a)(4).

The Board finds, therefore, that under the principles of equity and good conscience, taking into consideration each of the specifically enumerated elements of 38 C.F.R. § 1.965(a), it would not be unfair to recover the overpayment of educational assistance benefits in the amount of $5,948.96.  The end result would not be unduly favorable or adverse to either the Government or the Veteran.  Also, the Board emphasizes that the terms of collection of the overpayment will include VA's consideration of a flexible repayment plan consistent with the Veteran's current duty status, if any, and commensurate with her total monthly obligations.














(CONTINUED ON THE NEXT PAGE)
The Board has considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the preponderance of the evidence is against a waiver of the assessed overpayment.


ORDER

Waiver of recovery of an overpayment of educational assistance benefits under REAP or Chapter 1606 in the amount of $5,948.96 is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


